Citation Nr: 1234208	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  08-17 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD), bipolar disorder, and depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from July 1974 to January 1978.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for an acquired psychiatric disorder now claimed as PTSD, previously named depressive disorder, bipolar disorder, and non-combat PTSD.  

The Veteran was scheduled for a Travel Board hearing in June 2012, but he did not appear at the hearing or indicate any desire to reschedule.  At the time that the hearing was to be scheduled, there were numerous addresses of record for the Veteran; so the RO attempted to contact him in April 2012 to verify his current address, but the Veteran did not respond.  The RO then proceeded to send hearing notice letters in May 2012 to all three addresses of record, including the most recent address that is shown in Veterans Appeals Controls and Locator Systems (VACOLS).  As the Veteran never responded to these letters or showed up for the hearing that was scheduled for him he has, in effect, withdrawn his hearing request.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric disorder to include PTSD, bipolar disorder, and depressive disorder due to an incident in service in Honolulu, Hawaii when his partner was shot and killed in front of him during his duties as a Military Policeman.  He notes that the military was working with local law enforcement and FBI agencies to address the gang problem in Honolulu and a gang member killed his partner.  

Personnel records show that the Veteran's Military Occupational Specialty in service was Military Policeman and that he was assigned to the 25th MP Co 25th Inf. Div. in Hawaii from October 1975 through November 1977.  The RO sent the Veteran a letter in February 2011 asking him to provide more details regarding his claimed stressor event, including a more narrowed two-month date range and the addresses for the local law enforcement agencies.  The Veteran did not respond to this letter; however, given that the Veteran has apparently relocated so many times during this appeals period it is not clear if the Veteran was actually at this address at the time the letter was mailed.  The United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist "is not always a one-way street" and that, "[i]f a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It does not appear that the Veteran has properly kept VA apprised of his whereabouts.  In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court held that: "[i]n the normal course of events, it is the burden of the Veteran to keep VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of VA to turn up heaven and earth to find him."  However, given that VA now apparently has the correct address for the Veteran, the Board finds that he should be provided with another stressor letter, this time at the last known address of record.  

Post-service treatment records show that the Veteran reported that he was first told he might have PTSD in 2001.  A VA staff psychiatrist diagnosed the Veteran with PTSD and depressive disorder in August 2003 noting that his stressors included witnessing his partner gunned down in front of him when he was a military police officer in Hawaii.  It was also noted that he had a traumatic incident after service when the police entered his house at night and pointed guns at him and his wife.  Another VA physician in February 2007 submitted a statement that she had been following the Veteran since August 2005 and that he had symptoms of poor sleep with nightmares, anger, irritability, confusion, and feelings of detachment.  It was also noted that the Veteran was a military policeman in the military and described an incident where he witnessed a fellow military policeman (and friend) murdered.  This occurred when they were both helping civilian law enforcement's investigation of gangs.

Service connection for PTSD requires that three elements must be present according to VA regulations: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125 (a).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the service member served, the service member's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the service member engaged in "combat with the enemy."  If the evidence establishes that the service member engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, (and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the service member's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d); see also 38 U.S.C.A. § 1154(b); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a service member engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for veterans without documentation of having engaged in combat with the enemy.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010). Previously, VA was required to undertake extensive development to determine whether a Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3)  states:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843 -39,852).  The VA General Counsel  has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the service member had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.  The appellant in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.

It does not appear that civilian gang-related activity in the United States qualifies as "hostile military or terrorist activity" as noted in the revised 38 C.F.R. § 3.304(f)(3).  Regardless, the Veteran's report of the murder of his partner needs to be corroborated to determine if his report of the stressor is consistent with the places, types, and circumstances of the Veteran's service.  While the personnel records confirm that he was a military policeman in service, the event reported by the Veteran is not presumed to have taken place, as it is not based on a military combat stressor.  

Given that the record shows a psychiatric diagnosis with a possible relationship to the Veteran's military service duties, additional development is necessary before the Board can proceed with this claim.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain a current address for the Veteran.   If a more recent address cannot be obtained for the Veteran, his last address of record as currently reported in VACOLS should be used for the following development.

2.  Ask the Veteran to identify any additional relevant treatment records, including any VA or private treatment he has received for his PTSD, bipolar disorder, and depressive disorder since 2001.  Then make efforts to obtain any records identified by the Veteran.

3.  Ask the Veteran to provide more specific details regarding his claimed stressor, including the approximate date of the event in service when he witnessed a fellow military policeman gunned down by gang members in Honolulu, Hawaii, and the name of the individual who was killed, if he recalls.

4.  Ask the Veteran to provide the proper release form for VA to make efforts to obtain any relevant records from the involved law enforcement agencies, including the Honolulu Police Department, regarding the claimed stressor.

5.  Make arrangements to obtain any relevant mental health treatment records from the Phoenix VA treatment facility, dated since May 2004, or the Long Beach VAMC dated since August 2006.  

6.  After conducting the above development, make efforts to corroborate the Veteran's claimed stressor event of witnessing a fellow military policeman gunned down by gang members in Honolulu, HI, as part of efforts to assist local civilian law enforcement, to include the following:

(a)  Contact the appropriate service department to determine whether there is any record of a military policemen from the 25th MP Co 25th Inf. Div. in Hawaii from October 1975 through November 1977 (or any more detailed date range provided by the Veteran), who was gunned down during gang activity.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

(b)  Contact the local FBI agency in Honolulu, HI to determine whether there is any record of a military policemen from the 25th MP Co 25th Inf. Div. in Hawaii from October 1975 through November 1977 (or any more detailed date range provided by the Veteran), who was gunned down during gang activity.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

(c)  If the proper release form is provided, contact the local police department in Honolulu, HI to determine whether there is any record of a military policemen from October 1975 through November 1977 (or any more detailed date range provided by the Veteran), who was gunned down during gang activity.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

6.  Thereafter, if and only if, the in-service stressor event is corroborated, schedule the Veteran for a VA mental health examination with a psychiatrist or psychologist.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current psychiatric disorders found to be present, i.e., PTSD, bipolar disorder, depressive disorder, etc.

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

If the Veteran meets the DSM-IV criteria for PTSD, the examiner must determine whether the Veteran's PTSD can be related to the stressors reported by the Veteran.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

8.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

9.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


